

 



 

 

 

Exhibit 10.17.5

AMENDMENT TO IMPLEMENT HARDSHIP DISTRIBUTION PROVISIONS OF THE BIPARTISAN BUDGET
ACT OF 2018

 

ARTICLE I PREAMBLE

 

1.1



Adoption and effective date of Amendment. The Document Provider, on behalf of
the Employer, hereby adopts this Amendment to the Employer’s Plan. Except as
otherwise specified in this Amendment, this Amendment is effective (“the
Effective Date”) on the first day of the first Plan Year beginning after
December 31, 2018, or as soon as administratively feasible thereafter, and in no event later than January 1,

2020. If the Plan, prior to this Amendment, does not provide for hardship
distributions, then this Amendment will be void and of no effect.

 

1.2



Superseding of inconsistent provisions. This Amendment supersedes the provisions
of the Plan to the extent those provisions are inconsistent with the provisions
of this Amendment. Except as otherwise provided in this Amendment, terms defined
in the Plan will have the same meaning in this Amendment.

 

1.3



Construction. Except as otherwise provided in this Amendment, any "Section"
reference in this Amendment refers only to this Amendment and is not a reference
to the Plan. The Article and Section numbering in this Amendment is solely for
purposes of this Amendment, and does not relate to the Plan article, section,
or other numbering designations.

 

1.4



Effect of restatement of Plan. If the Employer restates the Plan using the
Document Provider’s pre-approved plan based on The Cumulative List of Changes in
Plan Qualification Requirements for Pre-approved Defined Contribution Plans for
2017 (Notice 2017-37) or any earlier Cumulative List, then this Amendment shall
remain in effect after such restatement unless the provisions in this Amendment
are restated or otherwise become obsolete (e.g., if the Plan is restated onto a
plan document which incorporates these provisions).

 

1.5



Adoption by Document Provider. The Document Provider hereby adopts this
Amendment on behalf of all of the Document Provider’s plans adopted by its
adopting employers. The adoption by the Document

Provider becomes applicable with respect to an Employer’s Plan on the Effective
Date (or, if later, the Effective Date of the Plan), unless the Employer
individually adopts this Amendment, or an alternative amendment, prior to the
expiration of the remedial amendment period relating to this Amendment.

 

ARTICLE II ELECTIONS

 

Instructions: Complete the elections at Sections 2.1 and 2.2. Unless this
Amendment is signed by the Employer, the default elections in Section 2.3 will
apply. If the Employer is satisfied with those defaults and the Document
Provider’s elections in Sections 2.1 and 2.2, the Employer does not need to
execute this Amendment. Otherwise, the Employer must complete the elections at
Sections 2.1 and 2.2, may complete one or more of Sections 2.4 through

2.7 in order to override the default elections in Amendment Section 2.3, and
must execute the amendment.

 

1.1



Termination of deferral suspension. Hardship distributions made on or after the
Effective Date will not trigger a suspension of Elective Deferrals, pursuant to
Section 3.1(c). If a Participant received a hardship
distribution before the Effective Date, and therefore Elective Deferrals were suspended, will the Participant
be able to resume deferrals as soon as practical after the Effective Date?

 

a.



[
  ]YES. Beginning on the Effective Date, Elective Deferrals will not be suspended on account of a
hardship distribution, regardless of the date of the distribution.

b.



[X]NO. The Participant’s suspension of Elective Deferrals begun before the Effective Date will continue
as originally scheduled.

 



 





 



 

1.2



Expansion of sources available for a hardship distribution. Pursuant to
Amendment Section 3.2, are QNECs and QMACs available for hardship distributions?

 

a.



[X]YES. QNECs and QMACs are available for hardship distributions.

b.



[   ]NO. QNECs and QMACs are not available for hardship distributions.

 

1.3



Default Provisions. The following provisions apply except to the extent the
Employer makes a different election in one or more of Sections 2.4 through 2.7
and executes the Amendment.

 

a.



After the Effective Date, Participants do not need to take plan loans before
taking hardship distributions.

b.



After the Effective Date, earnings on Elective Deferrals may be withdrawn on
account of a hardship.

c.



Hardship needs include residential casualty losses (without regard to whether
the casualty was in a federally declared disaster area) and Disaster Losses,
effective January 1, 2018 or as soon as practical thereafter.

d.



The Effective Date is the first day of the first Plan Year beginning after
December 31, 2019, or as soon as administratively feasible thereafter, and in no
event later than January 1, 2020.

 

Skip Sections 2.4 through 2.7 if you accept the default provisions listed in
Section 2.3. Any entry in Sections

1.4



through 2.7 will override those defaults.

 

1.4



Loan Requirement. The provisions of Amendment Section 3.1(b), requiring
recipients of hardship distributions to take available nontaxable loans, will
NOT apply unless selected below:

 

a.



[
  ]Amendment Section 3.1(b) APPLIES (i.e., Participants are required to obtain a Plan loan)
indefinitely, unless and until the Plan is further amended.

 

1.5



Expansion of sources available for a hardship distribution. Earnings on amounts
attributable to Elective Deferrals are available for hardship distribution,
unless selected below:

 

a.



[
  ]Earnings on amounts attributable to Elective Deferrals are NOT available for hardship distributions.

 

1.6



Hardship needs/events. The provisions of Amendment Sections 3.3 (relating to
residential casualty losses) and 3.4 (relating to Disaster Losses) apply as of
January 1, 2018, or as soon as practical thereafter, unless otherwise elected
below.

 

a.



[
  ]Amendment Section 3.3 will NOT apply (and so casualty losses are limited to federally declared
disasters, pursuant to Code §165(h)).

b.



[
  ]Amendment Section 3.4 will NOT apply (and so the Plan will not make hardship distributions on
account of Disaster Losses).

 

1.7



Effective Dates. Unless otherwise selected below, the Effective Date is the
first day of the first Plan Year beginning after December 31, 2018, or as soon
as administratively feasible thereafter, and in no event later than January 1,
2020. Except as otherwise specified in this Amendment, all provisions are
effective on the Effective Date.

 

a.



[X]Other general Effective Date: March 7, 2019 (may not be earlier than the first day of the first Plan
Year beginning on or after January 1, 2019 or after January 1, 2020).

b.



[   ]Special Effective Date for Amendment Section 2.2a: [Enter a
 special effective date, no sooner than the first day of the 2019 Plan Year.]

c.



[   ]Special Effective Date for Amendment Section 2.3a: [Enter a
 special effective date, no sooner than the first day of the 2019 Plan Year.]

d.



[
  ]Special Effective Date for Section 2.3b: . [Enter a special effective date no
sooner than the first day of the 2019 Plan Year.]

 



 





 



 

e.



[   ]Special Effective Date for Amendment Section 2.3c: [Enter a
special effective date for the expansion of hardship needs/events, no sooner than January 1, 2018.]

 

ARTICLE III DISTRIBUTION BASED ON HARDSHIP

 

1.1



Modification of hardship necessity provisions.

 

a.



The Necessity Provisions of the Plan are repealed. Except as otherwise provided
in this Section 3.1, the Plan will not make a hardship distribution to a
Participant unless the Participant has obtained all other currently available
distributions (including distributions of ESOP dividends under section Code
§404(k), but not hardship distributions) under the plan and all other plans of
deferred compensation, whether qualified or nonqualified, maintained by the
Employer. In addition, for a distribution that is made on or after January 1,
2020 (or such earlier date as the Plan Administrator has implemented the
procedure), the Participant must certify (in writing, by an electronic medium as
defined in Treas. Reg. §1.401(a)-21(e)(3)), or in such other form as authorized
in IRS guidance) that he or she has insufficient cash or other liquid assets
reasonably available to satisfy the need.

 

b.



If and only if elected in Amendment Section 2.4, before a hardship distribution
may be made, a Participant must obtain all nontaxable loans (determined at the
time a loan is made) available under the plan and all other plans maintained by
the Employer.

 

c.



The Plan will not suspend the Participant from making Elective Deferrals on
account of receipt of a hardship distribution. This provision will apply to
hardship distributions made after the Effective Date. Under Amendment Section
2.1, it may also apply, as of the Effective Date, to certain suspensions of
Elective Deferrals on account of receipt of a hardship distribution prior to the
Effective Date.

 

1.2



Modification of amounts that may be withdrawn on account of a hardship. Except
as otherwise elected in Amendment Sections 2.2 and 2.5, earnings on Elective
Deferrals, QNECs, and QMACs (and the earnings thereon)
may be withdrawn on account of a hardship. The hardship provisions
set forth in the Plan, except as modified by this Amendment, continue to apply.

 

1.3



Residential casualty loss. Except as otherwise provided in Amendment Section
2.6, effective January 1, 2018 or as soon as practical thereafter, to the extent
the Plan permits hardship distributions for expenses to repair damage to the
Participant's principal residence that would qualify for a casualty loss
deduction under Code §165, such amounts will be determined without regard to
Code §165(h)(5).

 

1.4



Disaster loss. If the Plan is a Deemed Need Plan, then except as otherwise
provided in Amendment Section 2.6, effective January 1, 2018 or as soon as
practical thereafter, the financial needs which can justify a hardship
distribution to a Participant are expanded to include Disaster Losses.

 

ARTICLE IV DEFINITIONS

 

1.1



Suspensions of Elective Deferrals. Any reference to suspension of Elective
Deferrals means and includes a suspension of Elective Deferrals and/or Employee
Contributions to this Plan or any other qualified plan, a 403(b) plan, or an
eligible governmental plan (described in Treas. Reg. §1.457-2(f)) of
the Employer.

 

1.2



QNECs. A “QNEC” is a Qualified Nonelective Contribution, described in Code
§401(m)(4)(C) or a safe harbor nonelective contribution described in Code
§401(k)(12)(C). For purposes of this Amendment only, a
QACA nonelective contribution described in Code §401(k)(13)(D)(i)(II) will also be treated as though it were
a QNEC.

 

1.3



QMACs. A “QMAC” is a Qualified Matching Contribution, described in Code
§401(d)(3)(D)(ii)(I), or a safe harbor matching contribution described in Code
§401(k)(12)(B). For purposes of this Amendment only, a

 



 





 



 

QACA matching contribution described in Code §401(k)(13)(D)(i)(I) will also be
treated as though it were a QMAC.

 

1.4



Necessity Provisions. The “Necessity Provisions” of the Plan are those
provisions which implement the provisions of Treas. Reg.
§1.401(k)-1(d)(3)(iv)(B), (C), (D), and (E), as in effect April 1, 2019. These
provisions may either reflect the safe harbor “deemed necessary” standards of
subparagraph (E) of that

regulation, or the non-safe harbor “no alternative means” standards of
subparagraphs (B), (C), and (D) of that regulation.

 

1.5



Deemed Need Plan. The Plan is a “Deemed Need Plan” to the extent the Plan limits
eligibility for a hardship distribution to the deemed immediate and heavy
financial needs described in Treas. Reg. §1.401(k)- 1(d)(3)(iii)(B), as in
effect April 1, 2019.

 

1.6



Disaster Losses. Disaster Losses are expenses and losses (including loss of
income) incurred by the
Participant on account of a disaster declared by the Federal Emergency Management
Agency (FEMA) under the Robert T. Stafford Disaster Relief and Emergency
Assistance Act, Pub. L. 100-707, provided that the

Participant’s principal residence or principal place of employment at the time
of the disaster was located in an area designated by FEMA for individual
assistance with respect to the disaster.

 

1.7



Document Provider. The Document Provider means the Sponsor of a Prototype Plan
or VS Practitioner of a Volume Submitter Plan as defined in Rev. Proc. 2015-36,
or the Provider of a Pre-approved Plan, as defined in Rev. Proc. 2017-41.
References to the Document Provider’s plans or to pre-approved plans refer to
the Prototype Plans, Volume Submitter Plans, and/or Pre-approved Plans sponsored
by the Document Provider for use by adopting employers, as the case may be.

 

 

 

Sponsor's signature and Adoption Date are on file with Sponsor.

(signature and date) Sponsor/Practitioner Name: Wells Fargo Bank, N.A.

 

NOTE: The Employer only needs to execute this Amendment if an election has been
made in one or more of Sections 2.4 through 2.7, or the Employer has made a
different selection from the Document Provider’s selection in Sections 2.1 or
2.2.

 

This Amendment has been executed this 23rd day of December, 2019.

 Name of Plan: Penske Automotive Group 401(k) Savings and Retirement Plan

Name of Employer: Penske Automotive Group, Inc.

 

Account Number: 00000UAG

 

 

By:   /s/ Anthony Pordon 

      EMPLOYER

 

